Citation Nr: 0116328	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  95-30 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar and thoracic spine, claimed as due to 
the service-connected cervical spine disorder.

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for additional disability resulting from lumbar spine surgery 
in March 1992.

3.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for additional disability resulting from thoracic spine 
surgery in September 1992.

4.  Entitlement to an increased rating for the service-
connected tinnitus, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased rating for the service-
connected cervical spine disorder, currently evaluated as 60 
percent disabling.

6.   Entitlement to an effective date prior to November 29, 
1999 for a combined 80 percent disability rating.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953 .

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO).

The veteran testified at a hearing before a Hearing Officer 
at the RO in December 1992.  In July 2000, the veteran 
testified at a videoconference hearing before the undersigned 
member of the Board.

By rating action in December 1999, the RO granted a 30 
percent rating for the service connected hearing loss, 
effective on November 29, 2000 and assigned a combined rating 
of 80 percent, effective on the same date.

As a preliminary matter, the Board notes that in a statement 
received by the VA in January 2000, the veteran indicated 
that he was satisfied with the 30 percent rating for 
bilateral hearing loss, granted by rating action in December 
1999.  As such, the Board finds that the veteran has 
withdrawn the issue of entitlement to an increased rating for 
the service-connected bilateral hearing loss.  In view of the 
Board's Remand, the earlier effective date issue is deferred.
 
In January 2000, the veteran submitted a claim for a total 
rating based individual unemployability due to service-
connected disabilities.  As this matter has not been 
developed for appellate review, it is referred back to the RO 
for appropriate action.


FINDING OF FACT

The veteran's tinnitus is currently assigned the highest 
available schedular rating.


CONCLUSION OF LAW

A rating greater than 10 percent for tinnitus is not 
warranted. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, Diagnostic Code 6260 (1998), (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the 10 percent disability 
evaluation currently assigned for his tinnitus does not 
adequately compensate him for the disability he experiences 
as a result of the constant ringing in his ears.

Service connection is currently in effect for tinnitus, rated 
as 10 percent disabling under Diagnostic Code 6260, effective 
from August 1981.

Tinnitus is rated under Diagnostic Code 6260 of the Schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4, §§ 4.87, 4.87a, Diagnostic Code 6260 (1998) (2000).  Under 
the rating criteria currently in effect, a 10 percent 
disability evaluation is warranted for recurrent tinnitus.  
Under the rating criteria in effect prior to June 10, 1999, a 
10 percent disability rating is appropriate for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  Under both the old and new schedular criteria, the 
maximum schedular rating that can be assigned for tinnitus is 
10 percent.  Because the veteran's tinnitus is assigned the 
highest schedular rating, the Board is unable to identify a 
basis to grant a higher rating.  Therefore, his claim for an 
increased rating for tinnitus must be denied.


ORDER

An increased rating for service-connected tinnitus is denied.



REMAND

Service connection is currently in effect for residuals of a 
neck injury; cervical spine fracture at C6 with traumatic 
degenerative disc disease and nerve root compression with 
loss of strength in both upper extremities, rated as 60 
percent disabling under Diagnostic Code 5293.

The veteran is seeking service connection for postoperative 
disc disease of both the thoracic and lumbar spine on either 
a direct basis or as claimed secondary to the service-
connected cervical spine disability or pursuant to 
38 U.S.C.A. § 1151.

In a November 1998 statement, a private doctor indicated that 
he had treated the veteran since August 1994 and that 
degenerative disc disease of the thoracic and lumbar spine is 
caused or aggravated by the veteran's inservice trauma to the 
cervical spine resulting in traumatic disease.  The claims 
file also includes a December 1992 private medical statement 
in which it was concluded that the progressive spinal 
condition involving his lumbar and thoracic spine can be 
attributed to original problems to his cervical spine.  
Neither examiner indicated what records were reviewed prior 
to rendering their conclusions.

The veteran underwent VA orthopedic and neurological 
examinations in November 1999.  Each examiner concluded that 
the veteran's thoracic and lumbar spine disorders were not 
related to his service-connected cervical spine condition or 
to the injury of the cervical spine in service.  It is noted, 
however, that neither VA examiner reviewed the claims file 
prior to rendering their opinions.  

The Board finds it significant to note that the claims file 
contains an October 1974 private hospital summary which shows 
that the veteran was admitted with the chief complaint of 
back pain which was reported to have been present since the 
end of May and which started after falling at church while 
painting.  It was indicated that he was transferred for the 
neurosurgical service in Augusta for definitive treatment of 
disc disease.  The transfer diagnosis was ruptured lumbar 
disc at L4-L5 and question of higher level disc disease.  
Subsequently dated private treatment records indicate that 
the veteran underwent lumbar disc surgery.  However, the 
records of that surgery are not included in the claims file.

The Board concludes that the evidence of record in 
insufficient for purposes of adjudicating that veteran's 
claim with regard to service connection for thoracic and 
lumbar spine disorder and finds that additional development 
of the medical evidence and additional VA examinations are 
necessary.  The RO should attempt to obtain the records of 
lumbar spine surgery in 1974 and associate those records with 
the claims file.  Thereafter, the RO should schedule the 
veteran for VA orthopedic and neurological examinations for 
the purpose of determining the etiology of the veteran's 
thoracic and lumbar spine disorders.

The veteran is also seeking compensation pursuant to 38 
U.S.C. § 1151 for additional disability resulting from lumbar 
spine surgery in March 1992 and for additional disability 
resulting from thoracic spine surgery in September 1992.  

Regarding the veteran's claim for benefits pursuant to 38 
U.S.C.A. § 1151, the Board notes that there appear to be 
outstanding VA medical records with regard to these claims.  
The claims file contains a March 1992 Decatur VA hospital 
summary which shows that he underwent lumbar laminectomy, L4-
5 in March 1992.  A November 1992 statement of a VA physician 
indicates that he underwent T9-10 and T10-11 left 
costotransversectomy and diskectomy in September 1992.  The 
location of that surgery was not noted.  The veteran alleges 
that he sustained additional disabilities of the lumbar and 
thoracic spine due to those surgeries.  As there may be 
outstanding VA medical evidence, the RO should attempt to 
obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The RO should specifically request the complete VA 
hospital clinic records associated with each of the 
surgeries, to include all doctors' notes, radiology reports 
and laboratory reports and all VA outpatient records 
following discharge from the hospital following each surgery, 
that have not been previously obtained.

The veteran is also seeking an increased rating for the 
service-connected cervical spine disability.  The November 
1999 VA orthopedic and neurological examinations each contain 
findings pertaining to the cervical spine.  However, as noted 
above, neither examiner was provided the claims file for 
review prior to each examination.  The record includes a 
September 1990 VA discharge summary that show that the 
veteran underwent anterior cervical diskectomy with placement 
of Methacrylate plug at C5/6 and C6/7.  The Board notes that 
the record contains a September 1998 statement from a private 
doctor indicating that the veteran underwent surgery in 
January 1998 which include surgical removal of a hard 
artificial substance, which had the appearance of 
methacrylate interbody construct, at C5/6 and C6/7.  It was 
opined that the recurrent symptoms at C5/6 and C6/7 were 
related directly to the use of methacrylate interbody 
constructs rather than appropriate bone grafts and that, as a 
result, the veteran required additional cervical spine 
surgery for correction of his cervical pathology.

The veteran should be afforded additional VA examination for 
the purpose of determining the extent of the service-
connected cervical spine disability during the entire appeal 
period.  In addition, the examiner should comment of the 
presence of functional limitation of the cervical spine due 
to pain on use or during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected cervical, 
thoracic and lumbar spine disabilities 
since January 1998.  The veteran should 
also be request to identify the facility 
where lumbar laminectomy was performed in 
1974.  Where appropriate, consent forms 
for the release to the VA of any private 
medical records should be obtained from 
the veteran.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  The RO should also 
obtain all VA treatment records 
pertaining to the veteran.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should contact the VA Medical 
Center(s) where the veteran underwent 
surgery in both March and September 1992 
and request a search for the complete 
clinical records of the veteran's March 
1992 and September 1992 surgeries at the 
facility, to specifically include all 
original doctors' notes, radiology 
reports and laboratory reports and all 
outpatient records following discharge 
from the hospital following each surgery, 
that have not been previously obtained.  
All records obtained must be associated 
with the claims file.

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the extent of his service-
connected cervical spine disability and 
to determine the etiology of his thoracic 
and lumbar spine disabilities.  All 
indicated testing should be done in this 
regard, to include range of motion 
studies of the cervical spine and x-ray 
studies.  The claims file must be made 
available to each examiner for review.  
Each examiner should also be asked to 
determine whether the cervical spine 
exhibits weakened movement or excess 
fatigability attributable to the service-
connected disability; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement or excess fatigability.  Each 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  Each examiner should also be 
requested to set forth an opinion as to 
the likelihood that the veteran's current 
thoracic and lumbar spine disabilities 
are due to disease or injury which was 
incurred in or aggravated by service or 
as the result of the service-connected 
cervical spine disorder.  A complete 
rationale for any opinion expressed must 
be provided.  The examiners should also 
note whether there are any tender and 
painful scars at the surgical or donor 
sites.  The examination reports should be 
associated with the claims folder. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

5.  Following completion of the above, 
the RO should adjudicate the veteran's 
claims.  If the claims remain denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be given 
an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



